Code of Ethics As of May 2010 PREAMBLE 3 INTRODUCTION 3 KEY DEFINITIONS 4 GENERAL PROHIBITIONS UNDER RULE 17J-1 4 ADMINISTRATION OF CODE OF ETHICS 4 DISCLOSURE OF PERSONAL SECURITIES TRANSACTIONS 4 SPREADING FALSE OR MISLEADING INFORMATION 7 CONFLICTS OF INTEREST 7 BUSINESS RELATIONSHIPS 8 CORPORATE OPPORTUNITY 8 INVESTING IN A CLIENT’S BUSINESS 8 ACCEPTING OR OFFERING ITEMS OF VALUE 8 ACTING AS A FIDUCIARY 9 OUTSIDE EMPLOYMENT 9 PURCHASING PROPERTY OWNED BY SCM 10 PERSONAL USE OF SCM RESOURCES 10 EXECUTION OF BINDING LEGAL AGREEMENTS 10 DISHONESTY 10 THEFT 10 CONVICTIONS OF CRIMINAL ACTIVITY 10 ACCURACY / COMPLETENESS OF FIRM RECORDS 10 AWARENESS OF ILLEGAL OR HARMFUL ACTIVITIES 11 PERSONAL CONDUCT 11 PERSONAL FINANCIAL RESPONSIBILITY 11 DRUG / ALCOHOL ABUSE 11 CONFIDENTIALITY 11 PRIVACY OF CLIENTS 12 INSIDER INFORMATION 12 OUTSIDE DIRECTORSHIPS 12 CIVIL / POLITICAL ACTIVITIES AND CONTRIBUTIONS 12 LOBBYING ACTIVITIES 13 ANTI-TRUST 13 ETHICAL CONCERNS 13 VIOLATIONS OF THE CODE 13 RECORDKEEPING 14 CODE OF ETHICS ACKNOWLEDGEMENT FORM 15 DEFINITIONS 16 Snow Capital Management L.P.
